Exhibit 10.11


FIRST AMENDMENT TO
PURCHASE AND CONTRIBUTION AGREEMENT


FIRST AMENDMENT, dated as of August 28, 2007 (this “Amendment”), to the Purchase
and Contribution Agreement, dated as of July 25, 2007 (as amended, restated,
modified or supplemented from time to time, the “PCA”), by and among Olin
Funding Company LLC (the “Purchaser”), Olin Corporation (“Parent”), as
Collection Agent, A.J. Oster Co. (“A.J. Oster Co.”), A.J. Oster Foils, Inc.
(“A.J. Oster Foils”), A.J. Oster West, Inc. (“A.J. Oster West”), Bryan Metals,
Inc. (“Bryan Metals”) and Chase Brass & Copper Company, Inc. (“Chase” and
together with Parent, A.J. Oster Co., A.J. Oster Foils, A.J. Oster West and
Bryan Metals, each a “Seller” and collectively, the “Sellers”).  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the PCA.


WHEREAS, pursuant to Section 9.01 of the PCA, the parties hereto have agreed to
amend the PCA as described herein.
 
NOW THEREFORE, the parties hereto agree as follows:
 
            1. Amendments to the PCA.  Effective as of the date on which all of
the conditions precedent set forth in Section 3 hereof shall have been
satisfied, the PCA is hereby amended as follows:
 
                                a. Section 4.01(s) of the PCA is hereby amended
and restated in its entirety to read as follows: 
                     “(s) Such Seller (or the partners of such Seller, if such
Seller is a partnership) does  not carry on business in Canada
                                  through a permanent establishment for the
purposes of the Canada-U.S. Convention.”
 
                                b. Section 5.01(m) of the PCA is hereby amended
and restated in its entirety to read as follows:
                     “(m) Business in Canada.  Such Seller (or the partners of
such Seller, if such Seller  is a partnership) will not carry
                                on business in Canada through a permanent
establishment for the purposes of the Canada-U.S. Convention.”
 
                                c. Exhibit B to the PCA is hereby replaced in
its entirety by Exhibit B attached to this Amendment.
 
2. The Stanley Works Receivables.  Chase hereby notifies the Purchaser and the
Collection Agent that (a) all receivables financing and purchasing arrangements
pertaining to the accounts receivable due from The Stanley Works Co. described
in clause (a) of the definition of “Excluded Receivables” set forth in Section
1.01 of the PCA (“The Stanley Works Receivables”) have been terminated and the
UCC Financing Statement filed in connection therewith has been terminated (an
acknowledgment copy of the termination of the UCC Financing Statement has been
separately delivered to the Purchaser and the Collection Agent), and (b) The
Stanley Works Receivables are free and clear of Adverse Claims (UCC search
results indicating the absence of Adverse Claims have been separately delivered
to the Purchaser and the Collection Agent), and Chase hereby authorizes the
Program Agent (as defined in the RPA) as the designee of the Purchaser to file
an amendment of the UCC Financing Statement filed against Chase in connection
with the PCA to reflect that The Stanley Works Receivables are no longer
Excluded Receivables.  Notwithstanding the requirement set forth in the
definition of “Excluded Receivables” that thirty (30) days’ prior written notice
be delivered, effective as of August 31, 2007, The Stanley Works Receivables
shall no longer be deemed to be Excluded Receivables.
 
3. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as executed counterparts of this Amendment have been delivered by
each party hereto to the other parties hereto and the Program Agent and each of
the Investor Agents (as such terms are defined in the RPA) have executed and
delivered the consent on the signature pages hereto.
 

 
 

--------------------------------------------------------------------------------

 
4. Representations and Warranties.
                                a. Each Seller reaffirms and restates as to
itself each of the representations and warranties contained in Section 4.01of
the PCA, as amended by this Amendment.
 
                b. The Sellers hereby represent and warrant that the names and
addresses of all of the Deposit Banks, together with the post office boxes and
account numbers of the Lock-Boxes and Deposit Accounts at such Deposit Banks,
are as specified in Exhibit B attached hereto, and that all of the information
set forth on such Exhibit B is true and correct as of the date hereof.
 
5. Confirmation of the PCA.  All references to the PCA in the PCA and the other
documents and instruments delivered pursuant to or in connection with the PCA
shall mean the PCA as amended by this Amendment, and as hereafter amended or
restated.  Except as expressly provided herein, the PCA shall remain unmodified
and shall continue to be in full force and effect in accordance with its terms.
 
6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
7. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Purchaser
 
 
By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:  Treasurer
 
OLIN CORPORATION, as Parent, Collection Agent and a Seller
 
 
By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:  Vice President & Treasurer
 
 
A.J. OSTER CO., as a Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 
 
A.J. OSTER FOILS, INC., as a Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 
A.J. OSTER WEST, INC., as a Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 


 
 

--------------------------------------------------------------------------------

 




 
BRYAN METALS, INC., as a Seller
 
 
By:  /s/ Daniel B. Becker
Name:  Daniel B. Becker
Title:  President
 
 
CHASE BRASS & COPPER COMPANY, INC., as a Seller
 
 
By:  /s/ Jeffrey J. Haferkamp
Name: Jeffrey J. Haferkamp
Title:  President
 
 



Pursuant to Section 5.01(m) of the RPA, each of the undersigned consents to the
foregoing First Amendment:
 
 
CITICORP NORTH AMERICA, INC., as Program Agent and an Investor Agent under the
RPA
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
     
WACHOVIA BANK, NATIONAL ASSOCIATION, as an Investor Agent under the RPA
 
 
By:  /s/ William P. Rutkowski
Name:  William P. Rutkowski
Title:  Vice President
 




